Exhibit 10.11B

NONSTATUTORY STOCK OPTION



[[Name]], Optionee:



Silicon Storage Technology, Inc. (the "Company"), pursuant to its Equity
Incentive Plan (the "Plan") has this day granted to you, the optionee named
above, an option to purchase shares of the common stock of the Company ("Common
Stock"). This option is not intended to qualify and will not be treated as an
"incentive stock option" within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the "Code").



The grant hereunder is in connection with and in furtherance of the Company's
compensatory benefit plan for participation of the Company's employees
(including officers), directors or consultants and may be accepted
electronically at the website of [OptionsLink].

The details of your option are as follows:

1.

The total number of shares of Common Stock subject to this option is
[[Sharespell]] ([[Shares]]). Subject to the limitations contained herein,
12/48th of the shares will vest (become exercisable) on [[FirstExDate]] and
1/48th of the shares will then vest each month thereafter until either (i) you
cease to provide services to the Company for any reason, or (ii) this option
becomes fully vested.



2.

(a)

The exercise price of this option is [[SpellPrice]] ($[[Price]]) per share,
being not less than the fair market value of the Common Stock on the date of
grant of this option.





(b)

Payment of the exercise price per share is due in full upon exercise of all or
any part of each installment which has accrued to you. You may elect, to the
extent permitted by applicable statutes and regulations, to make payment of the
exercise price under one of the following alternatives:



(i)Payment of the exercise price per share in cash (including check) at the time
of exercise;

(ii)Payment pursuant to a program developed under Regulation T as promulgated by
the Federal Reserve Board which results in the receipt of cash (or check) by the
Company prior to the issuance of Common Stock;

(iii)Provided that at the time of exercise the Company's Common Stock is
publicly traded and quoted regularly in the Wall Street Journal, payment by
delivery of already-owned shares of Common Stock, held for the period required
to avoid a charge to the Company's reported earnings, and owned free and clear
of any liens, claims, encumbrances or security interests, which Common Stock
shall be valued at its fair market value on the date of exercise; or





--------------------------------------------------------------------------------



(iv)Payment by a combination of the methods of payment permitted by subparagraph
2(b)(i) through 2(b)(iii) above.

3.

The minimum number of shares with respect to which this option may be exercised
at any one time is one hundred (100), except (a) as to an installment subject to
exercise' as set forth in paragraph 1, which amounts to fewer than one hundred
(100) shares, in which case, as to the exercise of that installment, the number
of shares in such installment shall be the minimum number of shares, and (b)
with respect to the final exercise of this option this minimum shall not apply.
This option may not be exercised for any number of shares which would require
the issuance of anything other @ whole shares.



4.

Notwithstanding anything to the contrary contained herein, this option may not
be exercised unless the shares issuable upon exercise of this option are then
registered under the Act or, if such shares are not then so registered, the
Company has determined that such exercise and issuance would be exempt from the
registration requirements of the Act.



5.

The term of this option commences on [[AgreeDate]], the date of grant and,
unless sooner terminated as set forth below or in the Plan, terminates on
[[TermDate]] (which date shall be no more than ten (10) years from the date this
option is granted). In no event may this option be exercised on or after the
date on which it terminates. This option shall terminate prior to the expiration
of its term as follows: three (3) months after the termination of your
employment with the Company or an affiliate of the Company (as defined in the
Plan) for any reason or for no reason unless:



(a)

such termination of employment is due to your permanent and total disability
(within the meaning of Section 422(c)(6) of the Code), in which event the option
shall terminate on the earlier of the termination date set forth above or twelve
(12) months following such termination of employment; or



(b)

such termination of employment is due to your death, in which event the option
shall terminate on the earlier of the termination date set forth above or
eighteen (18) months after your death; or



(c)

during any part of such three (3) month period the option is not exercisable
solely because of the condition set forth in paragraph 4 above, in which event
the option shall not terminate until the earlier of the termination date set
forth above or until it shall have been exercisable for an aggregate period of
three (3) months after the termination of employment; or




Page 2


--------------------------------------------------------------------------------



(d)

exercise of the option within three (3) months after termination of your
employment with the Company or with an affiliate would result in liability under
section 16(b) of the Securities Exchange Act of 1934 (the "Exchange Act), in
which case the option will terminate on the earlier of (i) the termination date
set forth above, (ii) the tenth (10th) day after the last date upon which
exercise would result in such liability or (iii) six (6) months and ten (10)
days after the termination of your employment with the Company or an affiliate.



However, this option may be exercised following termination of employment only
as to that number of shares as to which it was exercisable on the date of
termination of employment under the provisions of paragraph 1 of this option.

6.

(a) This option may be exercised, to the extent specified above, by delivering a
notice of exercise (in a form designated by the Company) together with the
exercise price to the Secretary of the Company, or to such other person as the
Company may designate, during regular business hours, together with such
additional documents as the Company may then require pursuant to subparagraph
12(e) of the Plan.

(b)

By exercising this option you agree that:



(i) the Company may require you to enter an arrangement providing for the cash
payment by you to the Company of any tax withholding obligation of the Company
arising by reason of: (1) the exercise of this option; (2) the lapse of any
substantial risk of forfeiture to which the shares are subject at the time of
exercise; or (3) the disposition of shares acquired upon such exercise; and

(ii) you will notify the Company in writing within fifteen (15) days after the
date of any disposition of any of the shares of the Common Stock issued upon
exercise of this option that occurs within two (2) years after the date of this
option grant or within one (1) year after such shares of Common Stock are
transferred upon exercise of this option.

7.

This option is not transferable, except by will or by the laws of descent and
distribution or pursuant to a qualified domestic relations order as satisfying
the requirements of Rule 16b-3 of the Exchange Act (a "QDRO"), and is
exercisable during your life only by you or a transferee pursuant to a QDRO.
Notwithstanding the foregoing, by delivering written notice to the Company, in a
form satisfactory to the Company, you may designate a third party who, in the
event of your death, shall thereafter be entitled to exercise this option.




Page 3


--------------------------------------------------------------------------------



8.

This option is not an employment contract and nothing in this option shall be
deemed to create in any way whatsoever any obligation on your part to continue
in the employ of the Company, or of the Company to continue your employment with
the Company. In the event that this option is granted to you in connection with
the performance of services as a consultant or director, references to
employment, employee and similar terms shall be deemed to include the
performance of services as a consultant or a director, as the case may be,
provided, however, that no rights as an employee shall arise by reason of the
use of such terms.



9.

Any notices provided for in this option or the Plan shall be given in writing
and shall be deemed effectively given upon receipt or, in the case of notices
delivered by the Company to you, five (5) days after deposit in the United
States mail, postage prepaid, addressed to you at the address specified below or
at such other address as you hereafter designate by written notice to the
Company.



10

. This option is subject to all the provisions of the Plan, a copy of which is
attached hereto and its provisions are hereby made a part of this option,
including without limitation the provisions of paragraph 6 of the Plan relating
to option provisions, and is further subject to all interpretations, amendments,
rules and regulations which may from time to time be promulgated and adopted
pursuant to the Plan. In the event of any conflict between the provisions of
this option and those of the Plan, the provisions of the Plan shall control.



Dated: [[AgreeDate]]

Very truly yours,

SILICON STORAGE TECHNOLOGY, INC.

By: ______________________
Duly Authorized on behalf
of the Board of Directors

ATTACHMENTS:

Silicon Storage Technology, Inc. Equity Incentive Plan
Notice of Exercise
Q & A Prospectus


Page 4


--------------------------------------------------------------------------------



The undersigned:

(a)

Acknowledges receipt of the foregoing option and the attachments referenced
therein and understands that all rights and liabilities with respect to this
option are set forth in the option and the Plan; and



(b)

Acknowledges that as of the date of grant of this option, it sets forth the
entire understanding between the undersigned optionee and the Company and its
affiliates regarding the acquisition of stock in the Company and supersedes all
prior oral and written agreements on that subject with the exception of (i) the
options previously granted and delivered to the undersigned under stock option
plans of the Company, and (ii) the following agreements only:



NONE

__________________
               (Initial)



OTHER

___________________
               __________________________
               __________________________



__________________________
[[Name]]

(Acceptance designated electronically at the website of [OptionsLink])

Address: ______________________
               __________________________
               __________________________


Page 5


--------------------------------------------------------------------------------

